   6:19-cv-00317-KEW Document 19 Filed in ED/OK on 03/29/21 Page 1 of 9



             IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

SHOLLA R. CROSS,                      )
                                      )
                 Plaintiff,           )
                                      )
                                      )    Case No. CIV-19-317-KEW
                                      )
COMMISSIONER OF THE SOCIAL            )
SECURITY ADMINISTRATION,              )
                                      )
                 Defendant.           )

                           OPINION AND ORDER

     Plaintiff Sholla R. Cross (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying her application for

disability   benefits   under   the       Social   Security   Act.   Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts   the   Commissioner    erred      because   the   ALJ   incorrectly

determined she was not disabled. For the reasons discussed below,

it is the finding of this Court that the Commissioner’s decision

should be and is REVERSED and the case is REMANDED for further

proceedings.

             Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A). A claimant is disabled under the Social

Security Act “only if his physical or mental impairments are of
    6:19-cv-00317-KEW Document 19 Filed in ED/OK on 03/29/21 Page 2 of 9



such severity that he is not only unable to do his previous work

but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists

in the national economy. . .” 42 U.S.C. § 423(d)(2)(A). Social

Security regulations implement a five-step sequential process to

evaluate a disability claim. See 20 C.F.R. §§ 404.1520, 416.920.1

        Judicial        review   of   the     Commissioner’s     determination       is

limited in scope by 42 U.S.C. § 405(g). This Court’s review is

limited      to    two     inquiries:       first,     whether   the    decision   was

supported         by    substantial     evidence;     and,    second,   whether    the

correct legal standards were applied. Hawkins v. Chater, 113 F.3d

1162,       1164       (10th   Cir.   1997)       (citation   omitted).    The     term

“substantial evidence” has been interpreted by the United States


        1
           Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry. If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work. If the claimant’s step four burden is met, the burden
shifts to the Commissioner to establish at step five that work exists in
significant numbers in the national economy which the claimant – taking
into account his age, education, work experience, and RFC – can perform.
Disability benefits are denied if the Commissioner shows that the
impairment which precluded the performance of past relevant work does not
preclude alternative work. See generally, Williams v. Bowen, 844 F.2d
748, 750-51 (10th Cir. 1988).

                                              2
      6:19-cv-00317-KEW Document 19 Filed in ED/OK on 03/29/21 Page 3 of 9



Supreme Court to require “more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S.

389, 401 (1971), quoting Consolidated Edison Co. v. NLRB, 305 U.S.

197, 229 (1938). The court may not re-weigh the evidence nor

substitute its discretion for that of the agency.                           Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991). Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever in the record fairly detracts from its weight.” Universal

Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also, Casias,

933 F.2d at 800-01.

                            Claimant’s Background

       Claimant was 44 years old at the time of the ALJ’s decision.

She    has   a   college    education     and       worked    in     the   past    as   a

landscaper/groundskeeper. Claimant alleges an inability to work

beginning on March 3, 2017, due to limitations resulting from

bipolar      disorder,    anxiety,      type   II    diabetes,       herniated      disc

deteriorating      with    arthritis      at    L4-L5,       sleep    apnea,      racing

thoughts, manic depression, MRSA, and restless leg syndrome.

                                Procedural History

       On    February     24,   2017,    Claimant       protectively        filed       an

application for a period of disability and disability insurance

benefits under Title II (42 U.S.C. § 401, et seq.) of the Social

                                          3
   6:19-cv-00317-KEW Document 19 Filed in ED/OK on 03/29/21 Page 4 of 9



Security Act. On March 3, 2017, Claimant protectively filed for

supplemental security income benefits pursuant to Title XVI (42

U.S.C. § 1381, et seq.) of the Social Security Act. Claimant’s

applications were denied initially and upon reconsideration. On

July 23, 2018, ALJ B.D. Crutchfield conducted a video hearing from

Tulsa, Oklahoma. Claimant participated from Poteau, Oklahoma. At

the hearing, Claimant amended her onset date to March 3, 2017. On

August 23, 2018, the ALJ dismissed Claimant’s Title II claims and

entered an unfavorable decision on the Title XVI claim. Claimant

requested review by the Appeals Council, and on July 24, 2019, it

denied review. As a result, the decision of the ALJ represents the

Commissioner’s final decision for purposes of further appeal. 20

C.F.R. §§ 404.981, 416.1481.

             Decision of the Administrative Law Judge

     The ALJ made her decision at step five of the sequential

evaluation. She determined that while Claimant suffered from severe

impairments, she did not meet a listing and retained the residual

functional   capacity    (“RFC”)   to   perform   sedentary    work   with

additional limitations.

                        Errors Alleged for Review

     Claimant’s sole contention is that the ALJ committed legal

error by ignoring and rejecting the opinions of the state agency

psychological consultants regarding her mental limitations.



                                    4
   6:19-cv-00317-KEW Document 19 Filed in ED/OK on 03/29/21 Page 5 of 9



      Consideration of State Agency Mental Health Opinions

     In the decision, the ALJ found Claimant suffered from severe

impairments    of    degenerative    disc    disease,    osteoarthritis,

depression, anxiety, and morbid obesity. (Tr. 26). She determined

Claimant could perform less than the full range of sedentary work.

Claimant could stand and/or walk three to four hours in an eight-

hour workday, remain seated for approximately six hours in an

eight-hour workday, and lift and/or carry ten pounds frequently

and twenty-five pounds infrequently. She could stoop, crouch, and

kneel approximately one to two hours in an eight-hour workday, but

she was unable to climb other than short stepladders. Claimant

could reach, handle, feel, finger, and grasp bilaterally without

limitations.   She   had   no   visual,   communicative,    or   workplace

environmental limitations except to avoid climbing, other than the

use of short stepladders. Claimant should not work at heights or

operate heavy equipment. She was to avoid heavy lifting. (Tr. 30).

     After consultation with a vocational expert (“VE”), the ALJ

determined Claimant    could    perform   the   representative    jobs    of

document preparer, touch-up screener, and semi-conductor bonder,

all of which she found existed in sufficient numbers in the

national economy. (Tr. 41). As a result, the ALJ concluded Claimant

had not been disabled since March 3, 2017, the date the application

was filed. Id.



                                    5
   6:19-cv-00317-KEW Document 19 Filed in ED/OK on 03/29/21 Page 6 of 9



    Claimant contends the ALJ improperly ignored and rejected

opinions from the state agency medical consultants regarding her

mental    limitations.    Specifically,          Claimant   asserts     the   ALJ

afforded the opinions “great weight,” but she then failed to

account for their findings of moderate limitations in Claimant’s

“ability to respond appropriately to changes in the work setting”

and in her “ability to perform activities within a schedule,

maintain regular attendance, and be punctual within customary

tolerances.”

    On May 3, 2017, state agency consulting psychologist Michael

Dennis, Ph.D., completed a review of the record and a mental RFC

assessment of Claimant. He determined Claimant was moderately

limited   in   her    ability   to    understand     and    remember    detailed

instructions    and    carry    out    detailed      instructions.      She   was

moderately limited in her ability to perform activities within a

schedule, maintain regular attendance, and be punctual within

customary   tolerances.    Claimant        was   moderately   limited    in   her

ability to interact appropriately with the general public and in

her ability to respond appropriately to changes in the work

setting. Dr. Dennis concluded Claimant was “capable of simple

limited public contact.” (Tr. 129-31). L. Colsky, M.D., reviewed

the record on August 17, 2017, completed a mental RFC assessment

of Claimant, and reached the same conclusions as Dr. Dennis

regarding Claimant’s mental functional limitations. (Tr. 167-69).

                                       6
      6:19-cv-00317-KEW Document 19 Filed in ED/OK on 03/29/21 Page 7 of 9



       The ALJ referenced the state agency psychological opinions in

her    decision.    She   assigned    “great   weight”    to   them   without

explanation. (Tr. 40). More importantly, she failed to explain why

she did not include the mental limitations in the RFC.

       Defendant acknowledges that the ALJ gave great weight to the

state agency opinions and that she did not include any mental

limitations in Claimant’s RFC or explain why the limitations were

not included. Defendant, however, argues any error by the ALJ in

this regard is harmless. Defendant contends that all three of the

jobs the VE testified Claimant could perform (document preparer,

touch-up screener, and semiconductor bonder) involved unskilled

work which accounted for simple job duties and the jobs involved

relationships with people that were “not significant.” Defendant

argues     the   limitations     of   the   state    agency    psychological

consultants limiting Claimant to “simple work with limited public

contact” does not preclude Claimant’s ability to perform the three

jobs. Defendant does not address Claimant’s argument that the ALJ

should have discussed the moderate limitations assessed by the

state agency psychologists.

       The ALJ must evaluate every medical opinion in the record.

Hamlin v. Barnhart, 365 F.3d 1208, 1215 (10th Cir. 2004). The ALJ

must also explain in the decision the weight given to the medical

opinions. Soc. Sec. Rul. 96-6p, 1996 WL 374180 (1996). An ALJ “is

not entitled to pick and choose through an uncontradicted medical

                                       7
   6:19-cv-00317-KEW Document 19 Filed in ED/OK on 03/29/21 Page 8 of 9



opinion, taking only the parts that are favorable to a finding of

nondisability.” Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir.

2007).

     The Court finds persuasive the authority cited by Claimant,

Parker v. Commissioner, SSA, 772 Fed. Appx. 613 (10th Cir. 2019),

as the mental functional limitations determined by the state agency

psychological consultants were not accounted for by the ALJ in the

RFC or the hypothetical to the VE. Id. at 616. Although the VE

testified Claimant could perform the unskilled jobs of document

preparer, touch-up screener, and semiconductor bonder, the basic

mental demands of unskilled work “include the abilities (on a

sustained basis) to understand, carry out, and remember simple

instructions; to respond appropriately to supervision, coworkers,

and usual work situations; and to deal with changes in a routine

work setting.” Soc. Sec. Rul. 85-15, 1985 WL 56857, at *4 (1985).

The limitation to unskilled work would account for simple duties,

but does not directly account for the limitation to limited public

contact, the moderate limitation in Claimant’s ability to perform

tasks within a schedule, maintain regular attendance, and be

punctual within customary tolerances, or the moderate limitation

in Claimant’s ability to respond appropriately to changes in the

work setting. See Parker, 772 Fed. Appx. at 616. Moreover, the ALJ

affords great weight to the opinions, but she does not explain how



                                    8
   6:19-cv-00317-KEW Document 19 Filed in ED/OK on 03/29/21 Page 9 of 9



the limitations are accounted for in the RFC.2

     As a result, the Court does not view the error as harmless.

The ALJ shall re-evaluate the restrictions imposed by Dr. Dennis

and Dr. Colsky, and she should include any further limitations in

the RFC that are supported by the evidence.

                                   Conclusion

     The     decision   of   the    Commissioner   is   not   supported   by

substantial evidence and the correct legal standards were not

applied. Therefore, this Court finds, in accordance with the fourth

sentence of 42 U.S.C. § 405(g), the ruling of the Commissioner of

Social Security Administration should be and is REVERSED and the

case is REMANDED for further proceedings consistent with the

Opinion and Order.

         IT IS SO ORDERED this 29th day of March, 2021.




                                     KIMBERLY E. WEST
                                     UNITED STATES MAGISTRATE JUDGE




     2     The hypothetical question posed to the VE which the ALJ
adopted as her RFC did not include any mental functional limitations.
(Tr. 107-108).

                                       9
